The Court
(Cranch, C. J., contra,1)
rejected the witness.
Note. The Honorable Nicholas Fitzhugh, one of the judges of this court, highly respected as a judge, and beloved as a man, died at his house in Alexandria, on Saturday, the 31st of December, 1814, of a typhus fever. He was succeeded by the Honorable James Sewall Morsell, whose commission is dated January 11th, 1815, and who took'his seat on the bench, at Washington, on Monday, the 16th.
There were no cases at April term, 1815, worth reporting.